Citation Nr: 1430628	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-50 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2012.  This matter was originally on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic files, as well as the evidence in his physical claims file.  

After the Supplemental Statement of the Case was issued in November 2012, the Veteran submitted additional treatment records directly to the Board accompanied by a signed written waiver of the RO's consideration of this additional evidence.  

The Board notes that the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) was denied in December 2008.  However, since December 2008 decision, it appears that TDIU was again raised by the evidence of record as part of the Veteran's increased rating claim for his PTSD based on findings pertaining to his employability in VA examinations and treatment records.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  This is referred for adjudication.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


FINDING OF FACT

The overall level of impairment caused by the Veteran's PTSD symptoms has throughout the appeal period most nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.



CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities, however, are evaluated under the General Rating Formula for Mental Disorders (general rating formula).  Pursuant to the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

 A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

 A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

 When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The evidence throughout the appeal period reflects that the Veteran's PTSD symptoms have caused an overall level of impairment most nearly approximating the criteria for a 70 percent rating.  

Vet Center records from February 2005 to May 2005 indicate that the Veteran experienced at different times isolation, relationship problems, flat affect, anxiety, avoidance, guilt, irritability, anger outbursts, problems with stress management, nightmares, and poor sleep.    

An August 2005 VA examination report indicates that the Veteran had flashbacks a few times per year, recurrent intrusive memories, and physical reactions to triggers.  The Veteran reported avoiding thoughts and feelings, that he had lost interest in activities, and that he was distant from people.  The Veteran reported numbness to emotions and that often he had anger, irritability, and difficulty concentrating.  The Veteran reported that his relationship with his wife was fair and his relationships with his children were good.  The Veteran reported fishing and hunting with his family but the he did not do much socially except going out with his wife a couple times a month.  Mental status examination demonstrated that the Veteran's mood was dysthymic, he was easily distracted, he was fully oriented, he had mild memory impairment, and there was no impairment in thought process or communication.  Mississippi Scale scores suggested that PTSD was in the mild range.  A GAF of 65 was assigned.

A November 2006 VA examination report indicates that the Veteran was mildly depressed, anxious, and fully oriented.  There was no impairment of thought process.  The Veteran reported weekly nightmares, panic attacks once or twice per month, and no violence except for slamming doors.  The Veteran also reported that he stopped working in April 2005 because he could not function as a truck driver on his medication.  A GAF of 55 was assigned.

A November 2008 VA examination report indicates that the Veteran stopped outpatient counseling and returned to work.  The Veteran reported that chronic pain in his feet and legs caused him to stop working in September 2008.  The Veteran reported waking two to three nights per week in a cold sweat, nightmares twice per week, and occasional road rage.  A GAF of 61 was assigned for mild PTSD.

Lay statements from the Veteran's wife and daughter indicate that the Veteran was prone to extreme aggressive driving, that he had no social relationships, that he did not get close to anyone, that he feels nothing, that he had issues with anger, that he had trouble dealing with stressful circumstances, and that he had a tendency to neglect his personal hygiene by going without shaving or taking a shower for one or two weeks at a time.

A February 2011 VA examination report indicates that the Veteran had a short attention span and constricted affect.  The Veteran reported that his anger management had improved but that he still exploded at times but not as often.  He also reported that he procrastinated about grooming and bathing.  The Veteran reported thinking of Vietnam two to three times per week resulting in his becoming depressed and wanting to be alone.  The Veteran reported that he has stayed in touch with some of his unit members.  The examiner noted that the Veteran's PTSD symptoms were mild based on psychometric data.  A GAF of 55 was assigned.

At the February 2012 Videoconference hearing, the Veteran reported a rocky relationship with his wife, irritability and anger without violence, nightmares, and changes in mood.  The Veteran also reported road rage, that he basically did not attend social functions because he disliked crowds, and that he had two to three friends outside his family, 

A June 2012 VA examination report indicates the Veteran had a depressed mood, anxiety, near continuous panic or depression affecting his ability to function, sleep impairment, flattened affect, and disturbances of motivation and mood.  The examiner noted that PTSD symptoms included nightmares, anger, irritability, being easily startled, recurrent memories associated with trauma in Vietnam, intense psychological arousal upon exposure to triggering stimuli, social withdrawal, avoidance behaviors, hypervigilance and flashbacks; major depressive disorder symptoms included diminished interest in activities previously enjoyed, social isolation, low energy level, sad mood and reduced motivation; and insomnia symptoms included difficulty falling asleep and intermittent disturbances throughout the night.  GAF of 58 was assigned.    

The above evidence reflects that the Veteran has had symptoms listed in the criteria for 50 and 70 percent evaluations, or their equivalents, such as flattened affect, disturbances of motivation and mood (50 percent) and near continuous depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships (70 percent).  

As to the examiners' characterizations of the severity of the Veteran's PTSD, the August 2005 VA examiner indicated mild chronic symptoms resulting in some difficulty in social functioning and occupational difficulties with concentration and dealing with people.  The November 2006 VA examiner, the same examiner who conducted the August 2005 examination, noted that the Veteran's PTSD symptoms resulted in deficiencies in family, work, and mood; the examiner noted that the Veteran had problems relating to his wife and family due to anger and other PTSD symptoms, that he had to stop driving a truck because of the effects of medication prescribed, and that he had problems with depression because of his situation and the losses he experienced.  The November 2008 VA examiner noted that there was no direct effects from PTSD on social and occupational functioning, that the Veteran resigned from his job due to pain in his feet and legs as well as his fear of being hit by a car whose driver wasn't paying attention when he worked as a flagman.  The February 2011 VA examiner noted some improvement in PTSD symptoms with medication and groups at the local Vet Center.  The examiner indicated that the Veteran's PTSD symptoms were at a mild level and caused mild functional impairment.  The examiner noted that the Veteran's PTSD symptoms were not severe enough to interfere with work, that he likely benefitted from the feeling of accomplishment provided by work, that he had lower energy level overall due to his medical conditions, medications, chronic pain and lower mood, and that mental disorder symptoms were controlled by continuous medication.  The June 2012 VA examiner noted that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.

GAF scores assigned by the VA examiners were 65 in August 2005, 55 in November 2006, 61 in November 2008, 55 in February 2011, and 58 in June 2012.
The examiners' characterization of the level of disability and the GAF scores they assign are neither dispositive nor binding on the Board, however.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  VA treatment records between September 2010 and April 2012 indicate GAF scores ranging between 49 and 60, with the majority being 50.    

The above evidence reflects both that the Veteran has had symptoms listed in the criteria for a 70 percent rating and that his symptoms have caused deficiencies in many areas.  The evidence is, thus, evenly balanced as to whether the overall level of impairment caused by the symptoms of the Veteran's PTSD have more nearly approximated that indicated by the criteria for a 50 and 70 percent rating.  As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, a 70 percent rating is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A higher, 100 percent schedular rating is not warranted, however, because the Veteran's symptoms have not at any time during the appeal period caused overall impairment more nearly approximating the total occupational and social impairment in the criteria for a 100 percent rating, and the Veteran has not had the symptoms listed in these criteria.  The VA examination reports and VA treatment records have reflected that the Veteran has generally been oriented in all spheres with adequate thought process, communications, with only mild memory loss.  The Veteran has consistently denied hallucinations, suicidal ideation, and homicidal ideation.  There had never been any report or signs of persistent delusions, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, and own name.  Although the Veteran has on occasion demonstrated acts of road rage, the Board does not consider these grossly inappropriate behavior or persistent danger of hurting self or others.  

As the Veteran's symptoms did not more nearly approximate the criteria for a 100 percent rating, or reflect that they were evenly balanced between the criteria for 70 and 100 percent ratings, a higher rating of 100 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3, 4.7.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In this case, the evidence above indicates that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include both the symptoms listed and the overall level of impairment.  Moreover, as noted, the courts have indicated that the general rating formula requires an analysis of whether the symptoms or others of similar severity, frequency, and duration cause the level of impairment required for the appropriate rating.  The Board has, thus, considered all psychiatric symptoms indicated in lay and medical evidence and not only those listed in the general rating formula, as well as the overall level of impairment, in arriving at the 70 percent rating, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  





ORDER

Entitlement to an evaluation of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


